Title: To Thomas Jefferson from James Monroe, 5 September 1797
From: Monroe, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Albemarle Sepr. 5. 1797.
                    
                    I enclose the paper you were so good as commit to my care yesterday. I have perused it with attention and pleasure, and think its contents ought to be used so as to produce to the publick the beneficial effect likely to result from them. The only doubt which I entertain is as to the channel into which it is proposed to put the paper, whether for example, a state legislature can interfere in a question between a citizen of the U. States and his representative in Congress. It may be urged that the establishment of the principle may lead to great extent, and even make all the members of the National Govt., by a code of crimes and punishments, amenable to state tribunals. I suggest this for your consideration, to which I beg to add whether it would not be better to address it to the Congress? I will endeavor to see you as soon as possible. Sincerely I am yr. friend & servant
                    
                        Jas. Monroe
                    
                 